              Case 1:19-cv-11718 Document 1 Filed 08/08/19 Page 1 of 24



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

Shu Zheng
                                                     CIVIL COMPLAINT FOR
                       Plaintiff,                    DECLARATORY AND
                                                     INJUNCTIVE RELIEF
     v.                                              UNDER THE
                                                     ADMINISTRATIVE
Gregory A. Richardson, in his Official               PROCEDURE ACT
Capacity, Director of the Texas Service
Center, U.S. Citizenship and Immigration             Case No.
Services, U.S. Department of Homeland                No request for Jury Trial
Security;
Kenneth Cuccinelli, in his Official Capacity,
Acting Director, U.S. Citizenship and
Immigration Services, U.S. Department of
Homeland Security;
Kevin McAleenan, in his Official Capacity,
Acting Secretary, U.S. Department of
Homeland Security;
U.S. Citizenship and Immigration Services;
U.S. Department of Homeland Security,
                     Defendants.

                                    INTRODUCTION

1.        This civil action seeks declaratory and injunctive relief against Gregory A.

Richardson, Director of the Texas Service Center, U.S. Citizenship and

Immigration Services (“USCIS”), U.S. Department of Homeland Security

(“DHS”); Kenneth Cuccinelli, Acting Director, USCIS; Kevin McAleenan, Acting




                                             1
           Case 1:19-cv-11718 Document 1 Filed 08/08/19 Page 2 of 24




Secretary, DHS; USCIS; and DHS (collectively “the Government”) under the

Administrative and Procedure Act (“APA”), 5 U.S.C. § 701, et. seq.

2.    On July 26, 2019, the Government unlawfully denied Mr. Shu “Steve”

Zheng (“Mr. Zheng”), a citizen and national of China, a so-called “extraordinary

ability” immigrant visa, as provided under Section 203(b)(1)(A) of the

Immigration and Nationality Act (“INA”), 8 U.S.C. § 1153(b)(1)(A).

3.    Mr. Zheng sought approval of a Form I-140, Immigrant Petition for Alien

Workers, in the employment-based First Preference Category for Aliens of

Extraordinary Ability (“EB-1 petition”), on the basis that he is an alien of

extraordinary ability in the field of technology entrepreneurship.

4.    While USCIS agreed that Mr. Zheng had met the criteria for extraordinary

ability, it denied his visa on the basis that Mr. Zheng’s uncontroverted, pioneering

achievements had not achieved sustained international or national acclaim.

5.    This Court should hold unlawful and set aside the arbitrary, capricious and

irrational decision of USCIS and declare that Mr. Zheng meets the qualifications

for an EB-1 petition. See 5 U.S.C. § 706(2).

                                 JURISDICTION

6.    This case arises under INA § 101, 8 U.S.C. § 1101, et. seq., and the APA, 5

U.S.C. § 701, et. seq. This Court has jurisdiction pursuant to 28 U.S.C. § 1331 as a

civil action arising under the laws of the United States. See generally Tapis Int’l v.

                                          2
             Case 1:19-cv-11718 Document 1 Filed 08/08/19 Page 3 of 24




INS, 94 Supp. 2d. 172, 173 (D. Mass. 2000); see also Ore v. Clinton, 675 F. Supp.

2d. 217, 222 (D. Mass. 2009). This Court also has the authority to grant

declaratory relief under 28 U.S.C. §§ 2201-02, and injunctive relief under 5 U.S.C.

§ 702 and 28 U.S.C. §§ 1361-62. Alternatively, the Court has jurisdiction under 8

U.S.C. § 1252. The United States has waived sovereign immunity under 5 U.S.C.

§ 702.

7.       USCIS’s decision to deny Mr. Zheng’s visa petition is a final agency

decision ripe for judicial review, and Mr. Zheng need not have sought an appeal

before USCIS’s Administrative Appeals Office (“AAO”) before invoking the

jurisdiction of this Court. See Ore, 675 F. Supp 2d at 223, citing Darby v.

Cisneros, 509 U.S. 137, 153-54, 113 S. Ct. 2539 (1993); accord EG Enterprises,

Inc. v. DHS, 467 F. Supp. 2d 728, 733 (E.D. Mich. 2006) (government concurs that

plaintiff need not seek appeal before the AAO before filing action under the APA).

                                       VENUE

8.       Venue is proper before this Court pursuant to 28 U.S.C. § 1391(e) because

(1) this is a civil action in which Defendants are either employees or officers of the

United States, acting in their official capacity, or an agency of the United States;

(2) a substantial part of the events or omissions giving rise to the claim occurred in

the District of Massachusetts, as Mr. Zheng resides in Massachusetts; and (3) there

is no real property involved in this action.

                                           3
             Case 1:19-cv-11718 Document 1 Filed 08/08/19 Page 4 of 24




                                    PARTIES

Plaintiff:

9.    Mr. Zheng remains a pioneer in the field of data analytics and machine

learning. He holds a master’s degree in Business Administration from Harvard

Business School, a master’s degree in Computer Science and Molecular Biology

from the Massachusetts Institute of Technology, and a bachelor’s degree in

Computer Science and Molecular Biology from the Massachusetts Institute of

Technology. Mr. Zheng developed an original, general-purpose algorithm that has

successfully and efficiently analyzed large-scale ordered sequences of data to solve

problems of major importance. Mr. Zheng’s breakthrough technology gained

worldwide adoption in wide-ranging fields. For example, the licensing of Mr.

Zheng’s breakthrough technology has led to the implementation of novel strategies

for cancer treatment/moderation, has improved financial data analytics, has led to

the discovery of antibodies for influenza epidemics, has improved knowledge of

mammalian wake and sleep cycles, and has led to the development of preventative

measures for heart attacks and ischemic strokes. The algorithm prompted Mr.

Zheng to found Alpha Vantage, Inc., an AI-powered technology company based in

Cambridge, Massachusetts, that employs five United States citizen employees

serving more than 200,000 users worldwide.




                                         4
           Case 1:19-cv-11718 Document 1 Filed 08/08/19 Page 5 of 24




Defendants:

10.   Defendant Gregory A. Richardson is the Director of the Texas Service

Center (“TSC”). Among other responsibilities, the TSC adjudicates immigrant

visa petitions, such as the EB-1 petition Mr. Zheng filed. Defendant Mr.

Richardson is sued in his official capacity.

11.   Defendant Kenneth Cuccinelli is the Acting Director of USCIS. As Acting

Director, Defendant Cuccinelli directs the administration of USCIS, which

oversees the issuance of visas along with its responsibility to implement the INA

and other immigration-related laws. Defendant Cuccinelli is responsible for

USCIS’s policies, practices and procedures, which include the delegated personnel

who adjudicated Mr. Zheng’s EB-1 petition. Defendant Cuccinelli is sued in his

official capacity.

12.   Defendant Kevin McAleenan is the Acting Secretary of DHS, the federal

agency overseeing many component agencies, including USCIS. In his official

capacity, Defendant McAleenan is responsible for the administration and

enforcement of the INA and immigration-related laws. Defendant McAleenan is

sued in his official capacity.

13.   Defendant USCIS is a component agency of DHS and shares responsibility

for the implementation of the INA and immigration-related laws of the United

                                          5
           Case 1:19-cv-11718 Document 1 Filed 08/08/19 Page 6 of 24




States. USCIS is specifically tasked with the adjudication of immigration benefits,

which includes the adjudication of EB-1 petitions.

14.   Defendant DHS is a cabinet department of the United States federal

government overseeing many immigration-based component parts, such as USCIS,

Immigration and Customs Enforcement, and Customs and Border Protection.

                             LEGAL BACKGROUND

15.   Under the INA, Congress has designated aliens with “extraordinary ability”

as “priority workers” and has accordingly provided them first preference for

employment-based visas. See generally Kazarian v. USCIS, 596 F.3d 1115, 1120

(9th Cir. 2010).

16.   Section 203(b)(1)(A) of the Immigration and Nationality Act (“INA”)

defines an “alien with extraordinary ability” in the following terms:

             An alien is described in this subparagraph if –

             (i)     The alien has extraordinary ability in the sciences,
                     arts, education, business, or athletics which has
                     been demonstrated by sustained national or
                     international acclaim and whose achievements
                     have been recognized in the field through
                     extensive documentation,
             (ii)    The alien seeks to enter the United States to continue
                     work in the area of extraordinary ability, and
             (iii)   The alien’s entry into the United States will
                     substantially benefit prospectively the United States.

8 U.S.C. § 1153(b)(1)(A).


                                           6
           Case 1:19-cv-11718 Document 1 Filed 08/08/19 Page 7 of 24




17.   Pursuant to 8 C.F.R § 204.5(h)(2), “extraordinary ability” means “a level of

expertise indicating that the individual is one of the small percentage who has risen

to the very top of the field of endeavor.” Id.

18.   To demonstrate extraordinary ability, the petitioner may present evidence

that he or she “sustained national or international acclaim” either through a “one-

time achievement” or through satisfaction of three or more criteria provided under

8 C.F.R. § 204.5(h)(3).

19.   If a petitioner submits initial evidence to meet three or more of the criteria to

demonstrate that he or he or she has achieved the requisite acclaim and recognition

in the field of expertise, see 8 C.F.R. § 204.5(h)(3), USCIS conducts “a final merits

determination” to assess whether the totality of the evidence demonstrates the alien

has the requisite extraordinary ability. See Kazarian, 596 F.3d at 1121-22.

20.   “The two-part adjudicative approach . . . described in Kazarian simplifies

the adjudicative process by eliminating piecemeal consideration of extraordinary

ability and shifting the analysis of the overall extraordinary ability to the end of the

adjudicative process when a determination on the entire petition is made (the final

merits determination).” USCIS Policy Memorandum PM-602.0005.1 at *3,

Evaluation of Evidence Submitted with Certain Form I-140 Petitions; Revisions to

the Adjudicator's Field Manual (AFM) Chapter 22.2, AFM Update AD11-14

(USCIS, December 12, 2010).

                                           7
           Case 1:19-cv-11718 Document 1 Filed 08/08/19 Page 8 of 24




21.   “If the USCIS officer determines that the petitioner has failed to demonstrate

this requirement [at the final stage], the USCIS officer should not merely make

general assertions regarding this failure. Rather, the USCIS officer must articulate

the specific reasons as to why the USCIS officer concludes that the petitioner, by a

preponderance of the evidence, has not demonstrated that the alien is an alien of

exceptional ability under 203(b)(2) of the INA.” PM-602.0005.1 at *23

22.   At the “final merits” stage, “USCIS officers should . . . evaluate the evidence

together when considering the petition in its entirety to determine if the petitioner

has established by a preponderance of the evidence that the self-petitioner or

beneficiary has the required level of expertise for the immigrant classification.”

PM-602.0005.1 at *4 (emphasis added); Matter of Chawathe, 25 I. & N. Dec. 369

(AAO 2010).

23.     Under the appropriate preponderance of the evidence standard, “[e]ven if

the director has some doubt as to the truth, if the petitioner submits relative,

probative, and credible evidence that leads the director to believe that the claim is

‘more likely than not’ or ‘probably true,’ the applicant or petitioner has satisfied

the standard of proof.” Matter of Chawathe, 25 I. & N. Dec at 376.




                                           8
                 Case 1:19-cv-11718 Document 1 Filed 08/08/19 Page 9 of 24




                                           FACTUAL BACKGROUND

24.             On May 24, 2019, Mr. Zheng filed an EB-1 petition in which he claimed

that he met six out of the ten criteria used to demonstrate extraordinary ability. See

8 C.F.R. § 204.5(h)(3); Exhibit A.

25.             USCIS ultimately agreed that Mr. Zheng’s evidence1 satisfied each one

of the six criteria he claimed to meet, which include those in bold below:

                    1.       Documentation of the alien’s receipt of lesser
                             nationally or internationally recognized prizes or
                             awards for excellence in the field of endeavor;
                    2.       Documentation of the alien’s membership in
                             associations in the field for which classification in
                             sought which require outstanding achievements of
                             their members, as judged by recognized
                             national or international experts in their disciplines
                             or fields;
                    3.       Published material about the alien in professional
                             or major trade publications or other major media,
                             relating to the alien’s work in the field for which
                             classification is sought. Such evidence shall include
                             the title, date, and author of the material, and
                             any necessary translation;
                    4.       Evidence of the alien’s participation, either
                             individually or on a panel, as a judge of the work
                             of others in the same or an allied field of specialization
                             for which classification is sought;
                    5.       Evidence of the alien’s original scientific, scholarly,
                             artistic, athletic, or business-related contributions of
                             major significance in the field;
                    6.       Evidence of the alien’s authorship of scholarly articles
                             in the field, in professional or major trade
                             publications or other major media;
                    7.       Evidence of the display of the alien’s work in the field

1
    Mr. Zheng did not claim that he had a sufficient one-time achievement.
                                                           9
              Case 1:19-cv-11718 Document 1 Filed 08/08/19 Page 10 of 24




                           at artistic exhibitions or showcases;
                  8.       Evidence that the alien has performed in a leading or
                           critical role for organizations or establishments that
                           have a distinguished reputation;
                  9.       Evidence that the alien has commanded a high salary
                           or other significantly high remuneration for services,
                           in relation to others in the field; or
                  10.      Evidence of the alien’s commercial successes in the
                           performing arts, as shown by box office receipts or
                           records, cassette, compact disk, or video sales.

8 C.F.R. § 204.5(h)(3) (emphasis added);2 Exhibit D.

26.           Mr. Zheng submitted volumes of evidence showing his creation of an

original general-purpose algorithm has successfully and efficiently analyzed large-

scale ordered sequences of data for users worldwide, including multinational

corporations like IBM and the highest research laboratories of leading universities,

such as Harvard and Stanford. Exhibit A. Mr. Zheng demonstrated that his

algorithm has solved major, long-lasting problems affecting wide swathes of

society, including but not limited to:

         a. providing novel strategies for cancer treatment/moderation;

         b. financial data analytics;

         c. discovering antibodies for influenza epidemics;

         d. understanding mammalian wake and sleep cycles; and

         e. developing preventative measures for heart attacks and ischemic strokes.


2
 A catch-all provision at 8 C.F.R. § 204.5(h)(4) provides, “If the above standards do not readily apply to the
beneficiary’s occupation, the petitioner may submit comparable evidence to establish the beneficiary’s eligibility.”
                                                         10
          Case 1:19-cv-11718 Document 1 Filed 08/08/19 Page 11 of 24




Exhibit A.

27.       The success and impact of Mr. Zheng’s algorithmic discovery led Mr.

Zheng in 2017 to incorporate Alpha Vantage, Inc., which quickly gained venture

capital and realized exponential growth in customers. Exhibit A.

28.       Mr. Zheng provided evidence in his petition showing that his

technological breakthrough remains widely utilized and recognized by top tier

universities in the United States (Harvard University, Stanford University); a major

player in global financial markets (IBM Watson Discovery); public and private

entities (Catapult Systems, FOX40, the Sacramento branch of Fox News, Python

Programming Language, R Statistical Programming Language, the Oklahoma

Department of Securities, and Moody’s Corporation); venture capital firms

(Flybridge Capital Partners, J.C. Flowers & Co., LLC); and many internationally

recognized academic leaders (Professor Jeffrey Rayport of Harvard Business

School, Professor Dengke Ma of the University of California). Exhibit A.

29.       Mr. Zheng further submitted proof that he authored work published in

the top three multidisciplinary academic journals—Science, Nature, and the

Proceedings of the National Academy of Sciences. Exhibit A.

30.       To support the recognition and acclaim for his work, Mr. Zheng

submitted three letters from Professor Dengke Ma of the University of California

dated September 12, 2018, November 20, 2018 and April 15, 2019, and a letter

                                        11
          Case 1:19-cv-11718 Document 1 Filed 08/08/19 Page 12 of 24




from Dr. Jeffrey Rayport of Harvard, all explaining how the publications describe

Mr. Zheng’s general-purpose algorithm and advance its use by the scientific

community; and a Google Scholar report showing 195 citations to Mr. Zheng’s

articles from 2011 to present. Exhibit A.

31.       Mr. Zheng also submitted evidence to support the distinction and

excellence of Alpha Vantage and the critical role he played in forming this

company, including evidence that it had over 200,000 registered users, $2.17

million of raised funding, and maintained the top position in the Google search

engine. Exhibit A.

32.       Mr. Zheng further submitted evidence of national and international

acclaim for his technology by way of receipt of the following awards: in 2018 from

Y Combinator, where it secured an award of initial funding and support for its

start-up, beating out thousands of applicants, in 2018 from Flybridge Capital, and

in 2018 from Boston Syndicate (BOSS). Exhibit A.

33.       Mr. Zheng also documented his role as a judge and mentor of the work

of other entrepreneurs at Mass Challenge and Harvard Rock Center for

Entrepreneurship, and how this is indicative of his sustained national and

international acclaim. Exhibit A




                                         12
          Case 1:19-cv-11718 Document 1 Filed 08/08/19 Page 13 of 24




34.       Mr. Zheng provided comprehensive evidence about the media coverage

he received for his work, accompanied by detailed evidence regarding the media in

which the coverage was published. Exhibit A

35.       On June 5, 2019 USCIS issued a Request for Evidence (“RFE”) seeking

documentation to establish that Mr. Zheng will continue to work in his claimed

area of expertise. Exhibit B. The RFE did not initially question that Mr. Zheng

qualified as an alien of extraordinary ability. Id.

36.       On June 13, 2019, Mr. Zheng responded to the RFE. Id.

37.       On June 26, 2019, USCIS issued a Notice of Intent to Deny (“NOID”),

in which it abandoned any concern it had about whether Mr. Zheng will continue

to work in the field, but raised a preliminary finding that Mr. Zheng’s evidence

only satisfied three of the six claimed regulatory criteria, and that it would

ultimately fail to show he merited approval of an immigrant visa as an individual

who had risen to the very top of his field of expertise through sustained national or

international acclaim. Exhibit C. On July 1, 2019, counsel for Mr. Zheng sent an

email to the Supervisor of the USCIS Premium Processing Unit, pointing out the

gross error of law contained in the NOID, as the NOID contained 100 percent

boilerplate language and did not provide any reasonable explanation as to why

USCIS intended to deny the petition, and highlighted the AFM mandates that all

NOIDs clearly state reasons for ineligibility. Exhibit C.

                                          13
          Case 1:19-cv-11718 Document 1 Filed 08/08/19 Page 14 of 24




38.       On July 11, 2019, Mr. Zheng formally responded to the NOID. Id. Mr.

Zheng referred to the governing standards in Kazarian and the AFM to support his

position that the government was using an incorrect standard of law by requiring

that he prove each piece of evidence “individually” proved extraordinary ability

and sustained acclaim, rather than evaluating “the evidence (in its entirety)

together when considering the petition in the entirety for the final merits

determination.” Exhibit C. Mr. Zheng also pointed to USCIS’s failure to provide

any explanation for its ignorance or claims of insufficiency of the evidence

submitted. Id.

39.        On July 26, 2019, USCIS issued its Decision. Exhibit D. USCIS

agreed that Mr. Zheng satisfied six of the regulatory criteria for extraordinary

ability: (1) he has received internationally recognized awards; (2)published

material about Mr. Zheng has appeared in major media; (3) he has served as a

judge for the work of others in the technology field; (4) he has demonstrated the

major significance of his original contributions in the field of technology

entrepreneurship; (5) he has authored articles for major media; and (6) he has

performed a leading or critical role for organizations or establishments that held a

distinguished reputation. Exhibit D.

40.       USCIS concluded, however, that Mr. Zheng did not qualify for an

immigrant visa at the “final merits” stage of the analysis because when USCIS

                                          14
          Case 1:19-cv-11718 Document 1 Filed 08/08/19 Page 15 of 24




looked at each piece of evidence, it found the evidence insufficient to prove

sustained acclaim showing Mr. Zheng had risen to the very top of his field.

Exhibit D.

                           STATEMENT OF CLAIMS

                                 Count One:
    Violation of the Administrative Procedure Act, 5 U.S.C. § 701, et. seq.
  USCIS Unlawfully Failed to Consider the Uncontroverted Evidence of Mr.
      Zheng’s Extraordinary Achievements and Acclaim Cumulatively

41.       The APA empowers this Court to set aside a final agency action where,

as here, the agency action is “arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).

42.       An arbitrary and capricious determination results where “the agency has

relied on factors which Congress has not intended it to consider, entirely failed to

consider an important aspect of the problem, offered an explanation for its decision

that runs counter to the evidence before the agency, or is so implausible that it

could not be ascribed to a difference in view or the product of agency expertise.”

Ore, 675 F. Supp. 2d at 224, quoting Motor Vehicle Mfrs. Ass'n v. State Farm Mut.

Auto. Ins. Co., 463 U.S. 29, 43, 103 S. Ct. 2856 (1983).

43.       An agency is required to “examine the relevant data and articulate a

satisfactory explanation for its action including a rational connection between the

facts found and the choice made.” Id. (internal quotation marks omitted)


                                          15
          Case 1:19-cv-11718 Document 1 Filed 08/08/19 Page 16 of 24




44.       Courts “have held it an abuse of discretion for [an agency] to act if there

is no evidence to support the decision or if the decision was based on an improper

understanding of the law.” Kazarian, 596 F.3d at 1118.

45.       Here, USCIS unlawfully failed to evaluate the evidence cumulatively at

the final merits stage of the adjudicative process. Id. at 1121-22; PM-602-0005.1

at *3-4; Exhibit D. As an example, but by no means the only example, USCIS

discounted Mr. Zheng’s 2018 awards without considering them in the aggregate

with his prior achievements and accomplishments, which collectively

demonstrated that he has sustained acclaim since 2011 and has risen to the very top

in his field. Exhibits A, D.

46.       USCIS unlawfully undertook a piecemeal consideration of the evidence,

looking at each criterion individually and failing to look at all of the evidence as a

whole, in violation of the clear mandate of Kazarian and AFM Section 22.2, and

filled its reasons for denial with general assertions and boilerplate language. PM-

602-0005.1 at *3-4; Exhibit D.

                                Count Two:
   Violation of the Administrative Procedure Act, 5 U.S.C. § 701, et. seq.
USCIS’s Arbitrary Decision is so Implausible that it Could Not be Ascribed to
               a Rational Difference in View of the Evidence

47.       Mr. Zheng re-alleges and incorporates by reference herein all of the

allegations set forth above.



                                          16
          Case 1:19-cv-11718 Document 1 Filed 08/08/19 Page 17 of 24




48.       Notwithstanding the erroneous piecemeal consideration of the evidence,

the proffered reasoning for denying Mr. Zheng’s EB-1 petition is so implausible

that it could not be ascribed to a difference in view, runs counter to the totality of

the evidence, and thus constitutes an arbitrary and capricious determination. Id;

Exhibit D.

49.       Despite conceding, albeit reluctantly, that Mr. Zheng’s technological

breakthrough and achievements met all six claimed criteria to demonstrate

extraordinary ability, USCIS unlawfully failed to consider the evidence

cumulatively at the final merits stage, erroneously looked at the evidence in

piecemeal fashion at the final merits stage, and irrationally reasoned that each

piece of evidence discussed failed to demonstrate sustained national or

international claim. Exhibit D.

50.       Any rational adjudicator, looking at the evidence in the aggregate, would

have reached a different conclusion where, as here, USCIS found Mr. Zheng

satisfied every one of the six “extremely restrictive” regulatory criteria to

demonstrate extraordinary ability. Kazarian, 596 F.3d at 1120-21, citing Buletini

v. INS, 860 F. Supp. 1222 (E.D. Mich. 1994) (finding denial was arbitrary and

capricious where Albanian physician won a national award, published a medical

dictionary and numerous articles, was responsible for general health projects, and

served as an adjunct professor) (additional citations omitted); Exhibit A.

                                          17
          Case 1:19-cv-11718 Document 1 Filed 08/08/19 Page 18 of 24




51.       There remains no dispute that Mr. Zheng presented evidence

demonstrating he had developed a breakthrough technology licensed and adopted

by some of the world’s most renowned multinational businesses and academic

institutions, for which he received worldwide acclaim because his technological

breakthrough has solved some of the most complex issues facing society today,

from cancer research to financial analytics. Exhibit A. Mr. Zheng published his

work in the top two international academic journals—Science and Nature; in the

foremost American scientific journal, the Proceedings of the National Academy of

Sciences, and over an eight-year period has received 195 citations from other

academic researchers and technology entrepreneurs. Exhibit A. Mr. Zheng’s

achievements, acclaim and ability has led to the creation of his AI-powered

technology company, which received immediate awards of venture capital from

some of the most renowned venture capital firms and attained exponential growth

in users, totaling more than 200,000 at the time of the filing of the petition. Mr.

Zheng also documented that his work has received prestigious awards from Y

Combinator, Flybridge Capital and BOSS, invitations to judge the work of others

at the most prestigious organizations, and wide major media coverage. Exhibit A.

Based on the quality, depth, and longevity of Mr. Zheng’s accolades, it is not

possible that any adjudicator could ascribe to a different rational opinion. Exhibit

D.

                                          18
          Case 1:19-cv-11718 Document 1 Filed 08/08/19 Page 19 of 24




52.       The Court should set aside USCIS’s arbitrary and unlawful decision and

find that Mr. Zheng qualifies as an “alien with extraordinary ability” under INA §

203(b)(1). See 5 U.S.C. § 706(a)(2).

                              Count Three:
  Violation of the Administrative Procedure Act, 5 U.S.C. § 701, et. seq.
USCIS Arbitrarily and Unlawfully Made up a New Definition of “Sustained”
              Which Differs from the Regulatory Definition

53.       Mr. Zheng re-alleges and incorporates by reference herein all of the

allegations set forth above.

54.       AFM Ch. 22.2(i)(1)(E), as amended, establishes the framework USCIS

adjudicators must follow when assessing whether an alien of extraordinary ability

has submitted evidence that he or she has sustained national or international

acclaim to establish eligibility for an “extraordinary ability” visa under 8 C.F.R. §

204.5(h)(3). See PM-602-005.1 at *1 (“The purpose of this PM is to ensure that

USCIS processes I-140 petitions filed under these [first preference] employment-

based immigrant classifications with a consistent standard.”).

55.       The AFM provides, in relevant part:

             In determining whether the beneficiary has enjoyed
             ‘sustained’ national or international acclaim, bear in
             mind that such acclaim must be maintained. (According
             to Black’s Law Dictionary, 1585 (9th Ed. 2009), the
             definition of sustain is ‘(1) to support or maintain,
             especially over a long period of time; 6. To persist in
             making (an effort) over a long period of time.’).
             However, the word ‘sustained’ does not imply an age
             limit on the beneficiary. A beneficiary may be very
                                          19
          Case 1:19-cv-11718 Document 1 Filed 08/08/19 Page 20 of 24




             young in his or her career and still be able to show
             sustained acclaim. There is no definitive time frame
             on what constitutes ‘sustained.’ If an alien was
             recognized for a particular achievement, the USCIS
             officer should determine whether the alien continues
             to maintain a comparable level of acclaim in the field
             of expertise since the alien was originally afforded
             that recognition. An alien may have achieved
             national or international acclaim in the past but then
             failed to maintain a comparable level of acclaim
             thereafter.

AFM Ch. 22.2(i)(1)(E) (emphasis added).

56.       USCIS failed to apply the proper legal framework to determine whether

Mr. Zheng had maintained sustained national or international acclaim. Id; Exhibit

D.

57.       USCIS, which neither cited the AFM, nor revealed the unilateral

standard it decided to apply here, specifically erred in failing to determine whether

Mr. Zheng continued to maintain a comparable level of acclaim for his

technological discovery that afforded him viral recognition over eight years.

USCIS ignored that “sustained” should be a measure of the quality, depth and

longevity of the accomplishments as a whole. Exhibit D.

58.       Rather, USCIS irrationally and unlawfully imposed a “definitive time

line” on Mr. Zheng, in direct contravention of the AFM and without a rational,

articulable basis for doing so. AFM Ch. 22.2(i)(1)(E); Exhibit D.




                                         20
            Case 1:19-cv-11718 Document 1 Filed 08/08/19 Page 21 of 24




                                    Count Four:
        Violation of the Administrative Procedure Act, 5 U.S.C. § 701, et. seq.
       USCIS Unlawfully Failed to Provide Specific Reasons for the Denial and
      Failed to Consider Material Evidence and Important Aspects of the Record
           Under the Appropriate Preponderance of the Evidence Standard

59.         Mr. Zheng re-alleges and incorporates by reference herein all of the

allegations set forth above.

60.         Under the controlling agency adjudicatory policy, “[i]f the USCIS

officer determines that the petitioner has failed to demonstrate this requirement, the

USCIS officer should not merely make general assertions regarding this failure.

Rather, the USCIS officer must articulate the specific reasons as to why the

USCIS office concludes that the petitioner, by a preponderance of the evidence,

has not demonstrated that the alien is an alien of exceptional ability under

203(b)(2) of the INA.” PM-602.0005.1 at *23 (emphasis added).

61.      USCIS ignored the undisputed material and relevant evidence to support the

international and national acclaim of Mr. Zheng, which led to the violation of the

law and regulations, as it made it impossible for USCIS to conduct the final

merits analysis based on the totality of circumstances and preponderance of

the evidence standard (emphasis added). Exhibit D.

62.           Some of the most outrageous examples of USCIS’s ignorance of the

evidence included:

              a.     USCIS never commented on Mr. Zheng’s critical
              role at the Arthur Rock Center of Entrepreneurship, nor
                                         21
          Case 1:19-cv-11718 Document 1 Filed 08/08/19 Page 22 of 24




               his work as a judge of others at the Arthur Rock Center's
               New Venture Competition. This ignorance persisted
               through the initial filing, RFE, NOID, and final decision.
               b.    USCIS claims that Mr. Zheng has "made
               contributions of major significance in his field of
               endeavor since founding Alpha Vantage in March of
               2017." USCIS completely ignored the plethora of
               evidence pointing to the same general-purpose AI
               technology being used/recognized for a wide range of
               non-Alpha Vantage scenarios ever since 2011, when Mr.
               Zheng published the seminal scholarly article in
               Nature. There is extensive evidence prior to 2017 that
               USCIS did not consider.
               c.    The USCIS officer agreed that Mr. Zheng’s role
               leading to the foundation of Alpha Vantage "satisfied the
               regulatory criteria in part one," but immediately made the
               general assertion that "the evidence does not show that
               the beneficiary has risen to the very top of the field of
               endeavor, as well as sustained national or international
               acclaim," without providing any explanations
               whatsoever.

               This blatant ignorance of material and relevant evidence
               and the use of general boilerplate language, offering no
               specific reasons, indicate that USCIS could not possibly
               have made its Decision based on the totality of the
               evidence and using the preponderance of the evidence
               standard.


Exhibit D.

63.          Accordingly, the Court should set aside the arbitrary, capricious and

unlawful decision of the agency.




                                           22
           Case 1:19-cv-11718 Document 1 Filed 08/08/19 Page 23 of 24




                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests that this Court grant the

following relief:

      A.     Assume jurisdiction over this matter;
      B.     Hold unlawful and set aside USCIS’s decision denying the EB-1
      petition on behalf of Plaintiff on the grounds that the decision was arbitrary
      and capricious;
      C.     Enter an order requiring USCIS to approve the EB-1 petition on
      behalf of Plaintiff;
      D.     Award to Plaintiff attorneys’ fees, costs, and interest as permitted by
      law; and
      E.     Grant such further and other relief as may be just and proper.
                                       Respectfully submitted,

                                       Shu Zheng, by his attorney,

                                       /s/Jesse M. Bless
                                       Jesse M. Bless (MA BBO # 660713)
                                       JEFF GOLDMAN IMMIGRATION LLP
                                       125 Washington Street, Ste. 204
                                       Salem, MA 01970
                                       (781) 704-3897
                                       Jesse@jeffgoldmanimmigration.com


Dated: August 8, 2019




                                         23
          Case 1:19-cv-11718 Document 1 Filed 08/08/19 Page 24 of 24




                       CERTIFICATE OF COMPLIANCE

      Under Federal Rule of Civil Procedure 11, by signing below, I certify to the

best of my knowledge, information, and belief that this complaint: (1) is not being

presented for an improper purpose, such as to harass, cause unnecessary delay, or

needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the

factual contentions have evidentiary support or, if specifically so identified, will

likely have evidentiary support after a reasonable opportunity for further

investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

                                        Shu Zheng, by his attorney,



                                        /s/Jesse M. Bless
                                        Jesse M. Bless (MA BBO # 660713)
                                        JEFF GOLDMAN IMMIGRATION LLP
                                        125 Washington Street, Ste. 204
                                        Salem, MA 01970
                                        (781) 704-3897
                                        Jesse@jeffgoldmanimmigration.com



Dated: August 8, 2019




                                          24
